Citation Nr: 1453985	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder of the legs manifested by boils of the inner thighs and ingrown hairs, to include as due to an undiagnosed illness. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a skin disability, claimed as mycosis fungoides. 

5.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to June 1989 and from July 1989 to April 1992.

These matters came to the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In February 2014, the Board remanded the claims for additional development.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes only duplicative or irrelevant documents.  The electronic folder in Virtual VA includes records from the Social Security Administration (SSA).

In the January 2009 rating decision, the RO, inter alia, denied service connection for obstructive sleep apnea, a thyroid disability, and a psychiatric disability, and determined that new and material evidence had not been received to reopen previously denied claims for service connection for a skin disorder of the legs and a back disability.  Following receipt of a notice of disagreement, the RO issued a Statement of the Case in February 2010 addressing these issues.  In April 2010, the Veteran submitted a VA Form 9 indicating that he wished to appeal all of the issues listed on the February 2010 Statement of the Case. 

In the October 2010 rating decision, the RO, inter alia, denied multiple additional claims submitted by the Veteran, including a claim of entitlement to service connection for a skin disability claimed as mycosis fungoides.  During the following month, the Veteran submitted a statement disagreeing with several of the issues addressed in the October 2010 rating decision, including service connection for mycosis fungoides.  In October 2012, the RO provided the Veteran and his representative with a Statement of the Case addressing all of the issues raised in his notice of disagreement.  Later that month, the Veteran submitted a VA Form 9 indicating that he wished to appeal only the issue of entitlement to service connection for a skin disability. 

Before the Veteran's appeal was certified to the Board, in a May 2013 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) with mood disorder not otherwise specified and assigned an initial 50 percent rating, effective June 17, 2008, and a 70 percent rating, effective February 8, 2013.  The Board finds that the grant of service connection for PTSD with mood disorder constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for a psychiatric disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Although the Veterans Appeals Control and Locator System (VACOLS) contains some indication that the Veteran may have submitted a notice of disagreement with the RO's determination regarding the initial rating assigned, the record currently available to the Board, including the claims file, the Veteran's Virtual VA file, and his VBMS file, contain no such documentation.  Absent a notice of disagreement in the record, the Board is unable to conclude at this juncture that the issues of initial rating or effective date for PTSD with mood disorder are in appellate status.  Grantham, 114 F. 3d at 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

Similarly, in comparing the available record on appeal to VACOLS, there appears to be some indication that the Veteran submitted a notice of disagreement with the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for diabetes mellitus and erectile dysfunction.  However, the Veteran's claims file, including his electronic folder in Virtual VA and VBMS, do not contain such documentation.  Based on the documentation currently available to the Board, the only issues currently perfected on appeal and within its jurisdiction are those listed on the cover page above.  These matters are referred to the RO for clarification and any additional action if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In February 2014, the Board remanded the issues on appeal to schedule the Veteran a Board videoconference hearing.  A review of the record indicates that the AOJ did not take any action regarding this remand directive.  As such, the claims must be remanded to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



